Citation Nr: 0929034	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.  He is the recipient of the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Huntington, West Virginia.  

This matter was previously before the Board in October 2008, 
at which time it was remanded for further development.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is of record.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran his 
current right knee disorder is of service origin.  


CONCLUSION OF LAW

A right knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on this claim, further assistance is not required to 
substantiate that element of the claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

At his March 2009 hearing, the Veteran reported that he 
sustained an injury to his right knee while in service.  He 
indicated that he was aboard a tank that hit a mine.  The 
Veteran stated that he was on top of the tank and was thrown 
25 feet after hitting the mine and became separated from his 
weapon.  He noted that everyone aboard the tank was hurt and 
the tank was destroyed.  The Veteran stated that he landed on 
the ground after being thrown off the tank.  He testified 
that he was not treated for his injuries but was looked at by 
the medic.  He noted that a few months later his knee started 
hurting and he was examined and placed on light duty.  The 
Veteran testified that he did not immediately seek treatment 
for his knee after service and first sought treatment in 
1990.  He reported going to the Huntington VAMC for 
treatment.  The Veteran stated that he had problems with his 
knee from the time he separated from service until the time 
that he first sought treatment.  He reported that he had 
received no other injury to his right knee following service.  
The Veteran noted that an MRI scan of the knee performed in 
2004 had revealed some degenerative changes suggestive of 
prior trauma.  The Veteran again reported having continuously 
had pain in his knee from the time he injured it in service.  

Records submitted by the Veteran at the time of the hearing 
reveal that in August 1969 a vehicle hit a mine of unknown 
size.  Damage to the vehicle that hit the mine included one 
set of road wheels on both sides and one track on the left 
side being blown off.  The mine left a 10' x 10' x 5' hole.

Service treatment records reveal that the Veteran was seen in 
February 1970 with complaints of pain on the medial side of 
his right knee.  Mild pain was produced upon grabbing the 
medial side of the right knee.  A diagnosis of nonspecific 
pain of the right knee was rendered.  

At the time of the Veteran's December 1970 service separation 
examination, normal findings were reported for the lower 
extremities.  

Private treatment records obtained in conjunction with the 
Veteran's claim reveal that in September 1998, the Veteran 
was seen with complaints of right knee pain.  At that time, 
he admitted to chronic pain in his right knee since injuring 
it in the service when a land mine exploded and he was thrown 
off a tank.  This information was taken in conjunction with 
paperwork filled out for a right knee sprain at work.  

A September 2004 MRI of the right knee revealed that the 
posterior cruciate ligament had an attenuated appearance 
suggesting prior trauma.  This was noted to not be a commonly 
injured structure.  Meniscal degenerative changes were also 
present.   

In a November 2004 treatment record, the Veteran's private 
physician, K. Hegg, M.D., noted that the Veteran reported 
having some difficulty with his right knee since sustaining 
an injury to his right knee when a landmine exploded under a 
tank he was on.  

The Veteran was afforded a VA examination in February 2006.  
At that time, the Veteran reported having sustained an injury 
to his knee when he fell from a tank after it hit a land mine 
in August 1969.  The examiner noted that the Veteran's 
February 1970 treatment record indicated that the cause of 
the knee pain was nonspecific.  The ligaments were noted to 
be intact and the Veteran had full range of motion.  The 
examiner observed that the one documented visit said for the 
Veteran to return if there were any continuing complaints.  
The record revealed no further documentation of right knee 
complaints.  The examiner observed that the Veteran reported 
not remembering that he injured his right knee in service 
until three years ago after receiving his military records.  
He stated that he did not apply for worker's compensation 
when he injured his knee at work as he had injured his knee 
in service.  The examiner was somewhat confused by the 
chronology as he stated that if the Veteran did not know 
about his military injury until five years after his knee 
problems at work, why would it be the case that he did not 
ask for worker's compensation.  Following examination, a 
diagnosis of mild to moderate degenerative joint disease of 
the right knee was rendered.  

The examiner stated that the Veteran's right knee 
degenerative joint disease was not caused by or the result of 
his period of service.  The rationale for his opinion was 
that there was one episode of knee pain noted in the 
treatment records in February 1970, at which time there were 
minimal findings.  He observed that there were no further 
visits related to his right knee problem up to and including 
the time of his discharge.  He further noted that there was 
no evidence of continuing knee problems from 1970 to 1996.  
The examiner observed that the Veteran's right knee pain was 
not noted until 1996 in private medical treatment records.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for a right knee disorder, it cannot be 
stated that the preponderance of the evidence is against the 
claim.

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304.  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

In the present case, the Veteran is the recipient of the 
Combat Infantry Badge.  The veteran has testified that he 
sustained an injury to his right knee in August 1969 when the 
tank he was on exploded, sending him 20 to 25 feet in the air 
and causing him to land on the ground.  The Veteran has 
submitted service records demonstrating that in August 1969 a 
tank sustained major damage when driving over a landmine 
which caused significant damage to the vehicle and caused the 
individuals on aboard to sustain injuries.  Based upon this, 
the Veteran has met the first two requirements of 1154(b).  

As to the nexus requirement, the Board notes that the 
February 2006 VA examiner indicated that there was no 
relationship between the Veteran's current right knee 
disorder and his period of service.  He based his opinion 
upon the notation of treatment for right knee problems on 
only one occasion in service and the absence of any 
continuity from 1970 until 1996.  As the Board has found the 
Veteran's testimony credible as to the injuries sustained in 
service, the question arises as to the continuity of 
symptomatology from the Veteran's period of service to the 
present time.  

At his March 2009 hearing, the Veteran testified that he had 
had continuous problems with his right knee since sustaining 
the injury to it in August 1969.  His testimony is buttressed 
by private treatment records obtained in conjunction with his 
claim, which were dated prior to his request for service 
connection for a right knee disorder in November 2004.  In a 
September 1998 treatment record, the Veteran reported having 
chronic pain in his right knee since injuring it in service 
when a land mine exploded and he was thrown off a tank.  
Moreover, a September 2004 MRI of the right knee revealed 
that the posterior cruciate ligament had an attenuated 
appearance suggesting prior trauma.  This was noted to not be 
a commonly injured structure.  Finally, in a November 2004 
treatment record, Dr. Hegg noted that the Veteran reported 
having had some difficulty with his right knee since injuring 
it when a landmine exploded under a tank he was on.  Thus, 
the VA examiner's opinion that the Veteran's current right 
knee disorder is not related to his period of service due to 
a lack of continuity is not supported by the evidence of 
record.  

Based upon the above evidence, the Veteran has currently been 
shown to have a knee disability.  It has also been 
demonstrated that he sustained an injury in service and that 
the right knee pain has been present since service.  
Therefore, the evidence as to whether the Veteran's current 
right knee disorder is related to his period of service is at 
least in equipoise.  As such, reasonable doubt must be 
resolved in favor of the Veteran.  Therefore, service 
connection is warranted for a right knee disorder.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is granted.  




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


